Citation Nr: 1527086	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) with obsessive compulsive disorder and alcohol dependence in remission.

2.  Entitlement to service connection for erectile dysfunction, as secondary to the medication taken for the service-connected PTSD with obsessive compulsive disorder and alcohol dependence in remission.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2000 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has since been transferred to the Manchester RO.

The Virtual VA paperless claims processing system contains VA treatment records dated from July 2006 to September 2010, December 2008 to January 2009, and from March 2008 to March 2013.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was last afforded a VA examination for his service-connected PTSD with obsessive compulsive disorder and alcohol dependence in remission in July 2010, and the Veteran has indicated that his symptomatology has worsened.  For example, in a submission dated in February 2011, the Veteran reported that his psychiatric disorder continued to seriously interfere with his daily functioning.  On his appeal on a VA Form 9 dated in January 2014, the Veteran described his PTSD symptomatology and requested an updated psychiatric examination.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's assertions that his service-connected PTSD may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his PTSD with obsessive compulsive disorder and alcohol dependence in remission.
  
As to the Veteran's claim for entitlement to service connection for erectile dysfunction, the Veteran contends that the Celexa/Citalopram prescribed for his service-connected PTSD has resulted in erectile dysfunction.  The Veteran submitted medical treatise information which listed erectile dysfunction as a known side effect of Celexa/Citalopram.  VA treatment records revealed that the Veteran was prescribed Celexa/Citalopram for his depression in May 2010.  Although there is no confirmed diagnosis of erectile dysfunction in the Veteran's treatment records, in his VA psychiatric examinations, the Veteran has reported decreased libido.  Therefore, under the duty to assist, the Veteran should be afforded a VA examination to determine whether the Veteran has erectile dysfunction secondary to medication taken for treatment of the service-connected PTSD, to specifically include Celexa/Citalopram.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA psychiatric examination, with an appropriate examiner, to determine the current nature and severity of his service-connected PTSD with obsessive compulsive disorder and alcohol dependence in remission.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

All relevant tests and studies should be undertaken.  The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's PTSD, specifically the level of occupational and social impairment the Veteran's PTSD creates.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score.  The examiner must provide an explanation of what the GAF score represents in terms of his psychological, social, and occupational functioning.  

A complete rationale should be given for all opinions and conclusions expressed. 

3. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the etiology of the Veteran's claimed erectile dysfunction.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

Based on a review of the Veteran's claims file, and after an examination, the examiner is asked to:

(a) Identify whether the Veteran currently has a diagnosis of erectile dysfunction.

(b)  If the Veteran has erectile dysfunction, provide an opinion as to whether it is at least as likely as not that his erectile dysfunction was caused or aggravated by his PTSD or symptoms related thereto, to include the medications used to treat his PTSD, specifically the prescribed Celexa/Citalopram.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

4. After the development has been completed to the extent possible, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




